Citation Nr: 0720724	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ear 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for a bilateral ear disability.  In May 2006, the 
veteran testified at a hearing before the Board.   


FINDINGS OF FACT

1.  The claim for service connection for a bilateral ear 
disability was previously denied in an August 2002 RO 
decision.  The veteran did not appeal this decision.  

2.  Evidence received since the last final decision in August 
2002 is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied service 
connection for a bilateral ear disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a bilateral ear 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (1997). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an October 1945 rating decision, the RO denied the 
veteran's claim for service connection for an ear disability.  
The RO declined to reopen the claim in February 1946 and 
August 2002.  While the RO found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a bilateral ear disability, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In a decision dated in August 2002, the RO denied the 
veteran's claim for service connection for a bilateral ear 
disability.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Thus, the August 2002 decision became final 
because the appellant did not file a timely appeal.  

The claim for entitlement to service connection for a 
bilateral ear disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in September 2002.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records and the 
veteran's post-service private medical records.  VA denied 
the claim because the veteran did not have competent medical 
evidence of a nexus between his current disability and his 
period of active service.       
  
The veteran applied to reopen his claim for service 
connection for a bilateral ear disability in September 2002.  
The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted private medical records 
dated from August 2001 to May 2006.  Among those records is a 
December 2001 letter from his private physician stating that 
the veteran's long 50 year history of problems in his right 
ear certainly contributed to the formation of cholesteatoma 
and the need for his recent cholesteatoma surgery in the 
right ear.  Other records show that the veteran received 
periodic treatment for his ear disability.  At no time was 
the veteran's ear disability related to his period of active 
service.  

Other newly submitted evidence includes February 2003 
statements from the veteran's siblings stating that the 
veteran lived with them before his military service and had 
no ear problems prior to his period of active duty.  

Newly submitted evidence also includes the veteran's 
testimony before the Board at a Travel Board hearing in May 
2006.  Testimony revealed that during active duty, the 
veteran went to the gas chamber and woke up later that night 
with pus on his pillow, a fever, and a swollen head.  He also 
reported that he went to the doctor after falling down in his 
kitchen two or three years ago and received surgery on his 
ear.  He further testified that his ear disability limited 
him because he would not be able to hear people while he was 
working.  The veteran testified that he went to the VA for 
hearing tests, was told that he was deaf in his right ear, 
and received a hearing aid for his left ear.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a bilateral ear disability.  Although the additionally 
submitted private records are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  While these records demonstrate that the 
veteran received treatment for his ear disability, they do 
not supply a nexus between his ear disability and his 
service.  Accordingly, they do not establish a fact necessary 
to substantiate the claim, and the claim for service 
connection for a bilateral ear disability cannot be reopened 
on the basis of this evidence.  See 38 C.F.R. § 3.156(a).  

Next, while the February 2003 lay statements attest to the 
veteran's ear condition before he entered service and the 
veteran's May 2006 testimony describes the symptoms of his 
ear disability, there is no mention of the veteran's military 
service as a possible cause of his bilateral ear disability.  
Furthermore, as laypersons, the veteran and his family are 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran and his 
family can describe symptoms (including worsening of 
symptoms) that he experiences, they lack the medical 
competence to relate those symptoms to his service.  Thus, 
while this evidence is new, in the sense that it has not 
previously been considered, it is not material, as it does 
not establish a fact necessary to substantiate the claim, and 
the claim can therefore not be opened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in August 2002, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a bilateral 
disability since the August 2002 rating decision because no 
competent evidence has been submitted relating any current 
ear disability to the veteran's service.  Thus, the claim for 
service connection for a bilateral ear disability is not 
reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and rating 
decisions in March 2003 and March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed ear disability is the result 
of any event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

The application to reopen the claim for service connection 
for a bilateral ear disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


